DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6, 7, 11, 13 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) identifying a set of features in data based on selected inflection points of an ECG signal; using the set of features to categorize segments of the ECG signal; using the categorized segments of the ECG signal and the inflection points to classify the ECG signal as normal or as long QT syndrome; wherein long QT syndrome is detected when a subject’s ECG signal is classified as long QT syndrome. This judicial exception is not integrated into a practical application because the above identifying, categorizing and classifying steps/elements can be performed within the mind or with pen and paper, such as by a cardiologist reviewing ECG data. There is no improvement in the functioning of a computer or other technology in the context of MPEP §2106.04(d)(1) and 2106.05(a); there is no particular treatment or prophylaxis for a disease or medical condition (MPEP §2106.04(d)(2)); the judicial exception is not implemented by a particular machine or manufacture integral to the claim (MPEP §2106.05(b)); there is no transformation, but mere data manipulation (MPEP §2106.05(c)); and the judicial 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step of obtaining data corresponding to an ECG signal of a subject is considered insignificant extra-solution activity.  The collection of ECG data is well-known by those of ordinary skill in the ECG diagnostics art; is only nominally related to the invention; and amounts to necessary data gathering required in all uses of the recited judicial exception (see MPEP §2106.05(g)).  The collection of ECG data is further WURC in the art.  As disclosed by the applicant on page 14 of the specification, ECG data may be collected by a standard 12-lead system.
Regarding claim 16, the additional element of the non-transitory computer-readable medium is considered an insignificant, non-specific element required in any computerized application of the judicial exception.  The memory, and the processor alluded to (note the non-positively recited processor is not considered an additional element in a broadest reasonable interpretation of the claim), are simply generic tools upon which the judicial exception is performed.  The use of memory is only nominally related to the invention and is not integrated into a practical application.  The recited generic memory is also WURC in the art as it is necessary in any computerized system.
Regarding claim 19, all the comments made in the rejection of claim 1 apply here as well, where the “adapted to receive data” limitation is akin to the “obtaining data” step of claim 1.  The additional element of the processor fails to provide a practical application to the abstract idea discussed above, because such an element is generic, 
Regarding claim 20, the combination of a processor and a non-transitory computer-readable medium having instructions stored thereon is not specific and merely represents a standard computer configuration upon which the judicial exception is performed.  Processors, non-transitory computer-readable mediums and the combination of the two are all WURC in the ECG diagnostic arts.
Listed dependent claims not specifically addressed above are considered to contain no additional elements outside of a mentally performable abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 11, 13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lux et al. (Pub. No. 2008/0015453) in view of Coudere et al. (Coudere: Pat. No. 7,623,910).
Regarding claim 1 (with related comments applying to claims 16 and 19) Lux discloses a method of assessing cardiac condition in a subject, comprising: obtaining data corresponding to an electrocardiogram (ECG) signal of the subject (par. 0004): identifying a set of features in the data based on selected inflection paints of the ECG signal (pars. 0022, 0023); using the set of features to categorize segments of the ECG signal (e.g., beginning/onset and ending/offset points of Q and T waves to determine QT interval, T width, T peak, RT interval, etc.).  While Lux does not explicitly refer to long QT syndrome and thus does not discuss using the categorized segments of the ECG signal and the inflection points to classify the ECG signal as normal or as long QT syndrome, wherein long QT syndrome is detected when the subject’s ECG signal is classified as long QT syndrome, Coudere discloses that the various segments determined by Lux to generally detect abnormalities, may be used to detect long QT 
Regarding claim 2, as stated above, the beginning/onset points and ending/offset points of Q and T waves are determined by Lux when delineating various intervals of the ECG.
	Regarding claim 11, note col. 4, lines 49-62 as well as col. 6, lines 5-26 and lines 65-67 where QT interval, heart rate, and morphology such as T wave slope are used to classify the ECG signal.
	Regarding claims 16 and 17, note processor 120 of Lux.  Official Notice is taken that processor-based systems require a non-transitory computer-readable medium to provide operating instructions to the processor, allow data manipulation and storage, programming etc., and thus are inherently required in any computerized system.  To provide instructions for the processor to perform as recited in claim 17 would have therefore been considered blatantly obvious to any artisan of ordinary skill in the highly computerized art of ECG diagnostics.  A parallel comment applies to the apparatus of claim 20.



Allowable Subject Matter
Claims 4, 5, 8-10, 12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The use of a specific filter (i.e., a finite impulse response filter) in claim 4 is considered sufficient to provide a practical application.  Such a feature is not tangential to the invention as discussed on page 6 (last full paragraph) of the specification.
Regarding claims 8, 9, 12 and 14, categorizing ECG segments in multi-dimensional feature space, and using logistic regression as recited, are not considered steps that can be easily performed within the mind.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clifford classifies ECG signals by determining the QT interval through detection of Q wave onset and T wave offset.  The signal is differentiated to find turning points comprising zero crossings.  There is no suggestion to find inflection points.  Noseworthy et al. discloses systems and methods for detecting T waves.  An et al. disclose using repeatable fiducial points including inflection points when adjusting cardiac resynchronization therapy.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954.  The examiner can normally be reached on alternate Mondays and Wednesday-Friday 9:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
September 29, 2021